Citation Nr: 0101116	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  98-14 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder (PTSD). 


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968 and from January 1970 to March 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied a claim for a rating in 
excess of 30 percent for PTSD.  In a January 1999 rating 
decision, a 50 percent disability rating was granted for 
PTSD, effective February 26, 1998.  The Board remanded the 
claim in January 2000 for further development, to include a 
VA examination.  In a June 2000 rating decision, a 70 percent 
disability rating was granted for the disorder, effective 
January 31, 1998.

In November 2000, the veteran filed a claim for total 
disability rating based on individual unemployability.  This 
matter is referred to the RO for appropriate action.


REMAND

In its January 2000 remand, the Board requested that the RO 
try to obtain any relevant medical records and decisions in 
the Social Security disability benefits claim filed by the 
veteran.  The RO sent a letter to the Social Security 
Administration (SSA) in February 2000 requesting all records 
regarding his claim for Social Security disability benefits; 
SSA has not responded.  An RO shall obtain any relevant 
records held by any Federal department or agency, and the 
efforts to obtain such records shall continue until the 
records are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile. Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, ___ (2000).

It is also noted that when the veteran was afforded a rating 
examination in April 2000, the examiner diagnosed PTSD and 
cannabis abuse on Axis I and passive aggressive personality 
on Axis II.  The current GAF was noted to be 45-50.  However, 
there is no indication of what the GAF would have been 
without consideration of the cannabis abuse and personality 
disorder.  Such information was requested by the Board it its 
January 2000 remand and would be helpful in evaluating the 
claim for an increase.  

Accordingly, this case is REMANDED for the following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The RO should ask the veteran to 
provide the names and addresses of all 
physicians and facilities, VA and 
private, that have treated or evaluated 
any psychiatric symptoms since December 
1999.  The RO should then obtain any 
medical records not currently on file, 
specifically to include any additional 
records from the Prescott, Arizona, VA 
Medical Center.

3.  The RO again request any relevant 
medical records and the decision in the 
Social Security disability benefits claim 
filed by the veteran.  The RO should 
inform the veteran of all efforts to 
obtain those records.

4.  After the above has been completed to 
the extent possible and the veteran has 
been notified of any evidence that was 
requested and could not be obtained, the 
RO should review the record and determine 
whether any additional evidence received 
creates a need for another VA examination 
to determine the current nature and 
severity of PTSD.  If another examination 
in not necessary, the RO should refer the 
claims file back to the April 2000 VA 
examiner for an addendum to the 
examination report to reflect what the GAF 
would be if based only on PTSD and any 
realetd acquired psychiatric disorders but 
without consideration of impairment of 
functioning due to the diagnosed cannabis 
abuse and the 
personality disorder.  This was requested 
in the prior remand but was not addressed 
by the examiner.  If the examiner is 
unable to provide the requested 
information, he/she should so state in 
writing and explain why.  If any 
additional psychiatric examination is 
conducted it should be in compliance with 
the specifications of the January 2000 
remand and, if any psychiatric disorders 
other than PTSD are diagnosed, the RO 
should comply with paragraph number 7, 
page 5 of that remand.    

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the veteran should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


